UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7033



TIMOTHY MICHAEL JACKSON,

                                           Petitioner - Appellant,

          versus


EARL BESHEARS; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
95-1991-PJM)


Submitted:   May 28, 1998                  Decided:   June 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Michael Jackson, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Gary Eugene Bair, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Michael Jackson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(1994) (current version at 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998)). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of

probable cause to appeal and dismiss the appeal on the reasoning of

the district court. Jackson v. Beshears, No. CA-95-1991-PJM (D. Md.

June 20, 1997). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568

(U.S. June 23, 1997) (No. 96-6298). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2